Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 3/4/2021.

The application has been amended as follows: 
Claims 21 and 22 amended as follow:

21. (Currently Amended) Method according to claim 19, wherein the step of submerging said series of electrodes and said series of dielectric material elements (3) in the fatty substance and forming the film of fatty substance on the surface of said electrodes (1 and 2) and said dielectric material elements (3) is obtained by a spraying to said electrodes (1 and 2) and said dielectric material elements (3) thanks to a circulation of said fatty substance between the first 

22. (Currently Amended) Method according to claim 19, wherein said device further comprises a rotating shaft (10) attached to said electrodes (1 and 2) and said dielectric material elements (3), wherein the step of submerging said series of electrodes (1 and 2) and said series of dielectric material elements (3) in the fatty substance and forming the film of fatty substance on the surface of said electrodes (1 elements (3) by means of the rotating shaft (10).



The following is an examiner’s statement of reasons for allowance:
As set forth in REMARKS filed on 2/22/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches a method for electrical discharge processing of a fatty substance of plant origin comprising the specific steps and the special performance of each step as cited in the amended claim 19. Therefore, claim 19-22 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795